Case 2:19-cv-00090-JRG Document 31 Filed 06/06/19 Page 1 of 3 PageID #: 1301




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF TEXAS
                                 MARSHALL DIVISION


 PERSONALIZED MEDIA
 COMMUNICATIONS, LLC

                        Plaintiff,

 v.
 GOOGLE LLC.                                                Case No. 2:19-cv-90-JRG
                                                                LEAD CASE
 AKAMAI TECHNOLOGIES, INC.
                                                            Case No. 2:19-cv-89-JRG
 NETFLIX, INC.
                                                            Case No. 2:19-cv-91-JRG
                        Defendants.


                      JOINT MOTION FOR VENUE DISCOVERY AND
                          AN EXTENDED BRIEFING SCHEDULE


        Plaintiff Personalized Media Communications, LLC (“PMC”) and defendant Netflix, Inc.

(“Netflix”) (together, the “Parties”) hereby jointly move the Court for expedited venue discovery

in advance of their Rule 26(f) conference, and to extend the briefing schedule on Netflix’s Motion

to Dismiss or Transfer (Dkt. No. 16).

        Netflix has moved to dismiss on the basis that venue is improper in this District. The Parties

respectfully request leave to engage in venue discovery, beginning on June 3, 2019 and ending on

July 29, 2019.

        The Parties also respectfully request that PMC’s deadline to file its response to Netflix’s

Motion be extended to August 16, 2019; that Netflix’s deadline to file its reply in further support

of its Motion is extended to August 30, 2019; and that Netflix’s reply may include, but not exceed,

up to twenty pages.




6630546v1/016239
Case 2:19-cv-00090-JRG Document 31 Filed 06/06/19 Page 2 of 3 PageID #: 1302




Dated: June 6, 2019                   Respectfully submitted,

                                          By: Joseph S. Grinstein__________

                                          Arun Subramanian
                                          New York Bar No. 4611869
                                          Tamar Lusztig
                                          New York Bar No. 5125174
                                          SUSMAN GODFREY L.L.P.
                                          1301 Avenue of the Americas, 32nd Fl.
                                          New York, NY 10019-6023
                                          Telephone: (212) 471-8346
                                          asubramanian@susmangodfrey.com
                                          tlusztig@susmangodfrey.com

                                          Joseph S. Grinstein
                                          Texas Bar No. 24002188
                                          J. Patrick Redmon
                                          Texas Bar No. 24110258
                                          SUSMAN GODFREY L.L.P.
                                          1000 Louisiana, Suite 5100
                                          Houston, TX 77002-5096
                                          Telephone: (713) 653-7820
                                          jgrinstein@susmangodfrey.com
                                          predmon@susmangodfrey.com

                                          S. Calvin Capshaw
                                          Texas Bar No. 03783900
                                          CAPSHAW DERIEUX LLP
                                          114 E. Commerce Avenue
                                          Gladewater, TX 75647
                                          Telephone: (903) 233-4826
                                          ccapshaw@capshawlaw.com

                                          Dmitry Kheyfits
                                          New York Bar No. 4743795
                                          KHEYFITS P.C.
                                          1140 Avenue of the Americas, 9th Floor
                                          New York, NY 10036
                                          Telephone: (212) 203-5399
                                          dkheyfits@kheyfits.com




                                     2
6630546v1/016239
Case 2:19-cv-00090-JRG Document 31 Filed 06/06/19 Page 3 of 3 PageID #: 1303




                                          Attorneys for Personalized Media
                                          Communications, LLC

                                          By: Clement Roberts__________

                                          Clement Roberts
                                          ORRICK HERRINGTON &
                                          SUTCLIFFE LLP
                                          The Orrick Building
                                          405 Howard Street
                                          San Francisco, CA 94105-2669
                                          Phone: 415-773-5700
                                          Email: croberts@orrick.com

                                          Attorney for Netflix, Inc.




                                     3
6630546v1/016239
